           Case 3:19-cv-01994-SRU Document 13 Filed 09/18/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

     IN RE PORZIO
                                                            No. 3:19-cv-1994 (SRU)
     MICHAEL PORZIO,
          Appellant-Debtor,

           v.

     JPMORGAN CHASE BANK, NA,
          Appellee-Creditor.

       RULING ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT

         Appellant-Debtor Michael Porzio (“Porzio”) appeals the December 6, 2019 Order of the

United States Bankruptcy Court for the District of Connecticut granting the Appellee-Creditor

JPMorgan Chase Bank, National Association’s (“JPMorgan”) motion for relief from stay seeking

in rem relief pursuant to 11 U.S.C. § 362(d)(4).

         For the reasons set forth below, the Bankruptcy Court’s Order is affirmed.

I.       Background

         On March 1, 2007, Porzio and his son, L. Michael Porzio (collectively “the Porzios”)

executed an adjustable rate note in the amount of $2,500,000.00 (the “Note”). See Bankruptcy

Court’s Mem. of Decision (“Bankruptcy Order”) (Doc. No. 1-1) at 2. To secure the obligations

under the Note, Porzio and his son also executed a mortgage deed secured by a first mortgage on

the real property known as 2 Angora Road, Westport, Connecticut, 06608 (“the Property”). Id.

at 2. JPMorgan is the holder and owner of the Note. Id.

         Porzio and his son have been in default on the Note since February 1, 2008. Id. On

February 11, 2009, JPMorgan commenced a foreclosure action against the Porzios in the

Connecticut Superior Court. See JPMorgan Chase Bank v. Michael Porzio et al., CV-09-
         Case 3:19-cv-01994-SRU Document 13 Filed 09/18/20 Page 2 of 9




5010388 (the “State Court Foreclosure Action”). On March 20, 2015, the Connecticut Superior

Court entered an Order in the State Court Foreclosure Action ruling that:

       (1) JPMorgan is the holder and owner of the Note secured by a first mortgage on the
       property located at 2 Angora Road, Westport, Connecticut;

       (2) Porzio and his son are in default of the terms of the Note;

       (3) a photocopy of the lost original Note is valid and enforceable;

       (4) the fair market value of the property is $3,000,000.00; and

       (5) the debt owed to JPMorgan is $3,866,947.06 as of March 20, 2015.

Bankruptcy Order at 2–3.

       The Superior Court also entered a Judgment of Strict Foreclosure in favor of JPMorgan

and set the first law day as July 28, 2015. Id. at 3. That decision was affirmed on appeal. Id. at

4.

       Since the Superior Court’s ruling, the Porzios have filed a total of six bankruptcy

petitions to stay proceedings in the State Court Foreclosure Action, even after the Connecticut

Appellate Court affirmed the initial Judgment of Strict Foreclosure. Id. at 6. On December 29,

2014, Porzio filed a Chapter 13 bankruptcy case, Case No. 14-51960. Id. at 2. Porzio received a

discharge in that case on September 28, 2017. Id. On July 17, 2015, L. Michael Porzio filed a

Chapter 13 bankruptcy case, Case No. 15-50988, which was dismissed for failure to prosecute

because confirmation of the Chapter 13 plan was denied, and no amended or modified Chapter

13 plan was filed. Id. at 3. On February 17, 2017, L. Michael Porzio filed a second Chapter 13

bankruptcy case, Case No. 17-50174, which was dismissed for failure to cure deficiencies,

including the failure to timely file a Chapter 13 plan and other required documents. Id. Two

months later, on April 18, 2017, Porzio filed a second Chapter 13 bankruptcy case, Case No. 17-

50418. Id. That case was dismissed on October 27, 2017 because Porzio’s debt exceeded

                                                 2
         Case 3:19-cv-01994-SRU Document 13 Filed 09/18/20 Page 3 of 9




Chapter 13 secured debt limits. Id. On July 26, 2018, L. Michael Porzio filed a third Chapter 13

bankruptcy case, Case No. 18-50932. Id. at 4. On December 17, 2018, that case was dismissed

with prejudice with a one-year bar to refiling another bankruptcy case. Id.

       Porzio’s instant Chapter 13 bankruptcy case, his third, was filed on June 28, 2019. Id.

On September 9, 2019, the Chapter 13 Trustee moved to dismiss Porzio’s Chapter 13 case, on

the grounds that Porzio’s secured debt exceeds the statutory limit. Id. On September 20, 2019,

JPMorgan filed its motion for in rem relief, arguing that the Porzios have engaged in serial

bankruptcy filings for the sole purpose of preventing it from taking title to the Property. Id. at 4–

5. Judge Manning agreed, holding that “when, as here, a debtor ‘has demonstrated a clear

pattern of repeat filings concerning the Property, and in each bankruptcy case the Debtor has

consistently failed to honor the obligations of a debtor in good faith, and has instead used the

bankruptcy filings as a scheme to delay foreclosure proceedings against the Property,’ relief

under section 362(d)(4) is warranted.” Id. at 8 (quoting In re O’Farrill, 569 B.R. 586, 592

(Bankr. S.D.N.Y. 2017)).

       Porzio now appeals the Bankruptcy Court’s decision on the grounds that: (1) the

Bankruptcy Court erred in concluding that the Motion for Stay Relief was a core proceeding (2)

JPMorgan did not have standing to apply for in rem relief from the automatic stay; (3) the

Bankruptcy Court was in plain error to order in rem stay relief against a property that was not a

part of the Bankruptcy Estate, and is not owned by the Debtor; and (4) the proof of Claim 410

asserted by JPMorgan should not have been permitted because the Property was not a part of the

Bankruptcy Estate. See generally, Appellant Br. (Doc. No. 11).

II.    Standard of Review

       Under 28 U.S.C. § 158(a)(1), federal district courts enjoy jurisdiction to hear appeals of

final judgments, orders, and decrees of bankruptcy judges. See Debenedictis v. Truesdell (In re
                                                  3
              Case 3:19-cv-01994-SRU Document 13 Filed 09/18/20 Page 4 of 9




Global Vision Products, Inc.), 2009 WL 2170253, at *2 (S.D.N.Y. July 14, 2009). On appeal, a

district court will review a bankruptcy court’s conclusions of law de novo and its findings of fact

for clear error. See In re Flanagan, 415 B.R. 29, 38 (D. Conn. 2009).

III.       Discussion

           The primary question presented on appeal is whether the Bankruptcy Court’s Order

granting JPMorgan’s request for relief from the automatic stay constitutes an abuse of discretion.

           For the reasons set forth below, I conclude that it does not.


       A. In Rem Relief

           A Bankruptcy Court’s “decision to grant relief from an automatic stay is reviewed for

abuse of discretion.” In re Cameron, 2019 WL 1383069, at *4 (D. Conn. Mar. 27, 2019) (citing

In re Bennett Funding Grp., Inc., 146 F.3d 136, 138 (2d Cir. 1998)). “A court ‘abuses its

discretion if it (1) bases its decision on an error of law or uses the wrong legal standard; (2) bases

its decision on a clearly erroneous factual finding; or (3) reaches a conclusion that, though not

necessarily the product of a legal error or a clearly erroneous factual finding, cannot be located

within the range of permissible decisions.’” Id. (quoting E.E.O.C. v. KarenKim, Inc., 698 F.3d

92, 99–100 (2d Cir. 2012)).

           Under 11 U.S.C. § 362(d)(4),1 a creditor may seek in rem relief from an automatic stay


1
    Section 362(d) provides in relevant part:
           On Request of a party in interest and after notice and hearing, the court shall grant relief from the
           stay provided under subsection (a) of this section, such as by terminating, annulling, modifying, or
           conditioning such stay
                    ***
                    (4) with respect to a stay of an act against real property under subsection (a), by a creditor
                    whose claim is secured by an interest in such real property, if the court finds that the
                    filing of the petition was a part of a scheme to delay, hinder, or defraud creditors that
                    involved
                             (A) transfer of all or part ownership of, or other interest in, such real property
                             without the consent of the secured creditor or court approval; or

                                                             4
          Case 3:19-cv-01994-SRU Document 13 Filed 09/18/20 Page 5 of 9




upon a showing “that the various petitions filed by Debtors are part of a scheme to hinder, delay

and defraud the bankruptcy proceedings.” In re Blair, 2009 WL 5203738, at *4 (Bankr.

E.D.N.Y. Dec. 21, 2009). In addition, under 11 U.S.C. § 362(d)(4) bankruptcy courts may “infer

an intent to hinder, delay, and defraud creditors from the fact of serial filings alone.” In re

Procel, 467 B.R. 297, 308 (S.D.N.Y. 2012) (citations omitted).

        In this case, I conclude that the Bankruptcy Court properly granted JPMorgan’s motion

for in rem relief based on the Porzios’ pattern of repeat bankruptcy filings to delay foreclosure

proceedings against the Property. As discussed above, the Porzios have filed a total of six

bankruptcy petitions since the Connecticut Superior Court entered its initial Judgment of Strict

Foreclosure on March 20, 2015. Notably, the timing of the Porzios’ bankruptcy petitions are

directly related to the Superior Court’s entries of strict foreclosure and new law days. See, e.g.,

Bankruptcy Order at 4 (“On June 26, 2018, a second Judgment of Strict Foreclosure entered in

the State Court Foreclosure Action which set the new law day as July 31, 2018. On July 26,

2018, L. Michael Porzio [] filed a third Chapter 13 bankruptcy case. On June 17, 2019, a third

Judgment of Strict Foreclosure entered in the State Court Foreclosure Action which set the new

law day as July 30, 2019. [Porzio’s] instant Chapter 13 bankruptcy case, his third, was filed on

June 28, 2019.”) (internal citations omitted). Based on the volume and timing of the Porzios’

filings, it was appropriate for the Bankruptcy Court to infer a scheme to hinder or delay

JPMorgan from taking title to the Property. “The timing of the multiple bankruptcy filings and

the fact that two of [Porzio’s] son’s bankruptcy cases were dismissed for failure to prosecute or

for insufficient filings, demonstrate that [Porzio] and his son have engaged in a scheme to hinder



                       (B) multiple bankruptcy filings affecting such real property.

11 U.S.C. § 362(d).

                                                      5
           Case 3:19-cv-01994-SRU Document 13 Filed 09/18/20 Page 6 of 9




or delay JPMorgan by continuously obtaining an automatic stay to prevent JP Morgan from

completing the State Court Foreclosure Action.” Id. at 6.

        After reviewing the record, there is no legal or factual basis to conclude that the

Bankruptcy Court’s Order was an abuse of discretion.2


    B. Res Judicata

        Porzio’s remaining arguments are barred by the res judicata and Rooker-Feldman

doctrines. In his brief, Porzio argues that JPMorgan was never a note buyer of the Property, that

the Property was never an asset of the bankruptcy estate, and that JP Morgan did not have

standing to seek in rem relief. See Appellant Br. at 16–23. Those issues, however, were

previously decided by the Connecticut Superior Court.

        Under the doctrine of res judicata “[a] final judgement on the merits of an action

precludes the parties or their privies from relitigating issues that were or could have been raised

in that action.” St. Pierre v. Dyer, 208 F.3d 394, 399 (2d Cir. 2000). The doctrine bars “later

litigation if an earlier decision was (1) a final judgment on the merits, (2) by a court of competent

jurisdiction, (3) in a case involving the same parties or their privies, and (4) involving the same

cause of action.” EDP Medical Computer Systems, Inc. v. U.S., 480 F.3d 621, 624 (2d Cir.

2007). Under the doctrine, a bankruptcy court order allowing a proof of claim, even one that is

uncontested, is considered final for appellate review purposes. Id. at 626 (citations omitted).

        All four requirements for res judicata are present here. On March 20, 2015, the

Connecticut Superior Court, a court of competent jurisdiction, entered a final judgment on the

merits in the underling State Foreclosure Action. See Bankruptcy Order at 2. The Superior



2
 Porzio’s argument that the Motion for Relief is a “non-core” proceeding is without merit because the Bankruptcy
Court expressly held that JP Morgan’s claim is secured by an interest in the Property. See Bankruptcy Order at 9.

                                                        6
           Case 3:19-cv-01994-SRU Document 13 Filed 09/18/20 Page 7 of 9




Court ruled that Porzio owed a debt to JPMorgan and that JPMorgan was entitled to foreclose the

mortgage on the Property. Id. at 7. The Connecticut Appellate Court affirmed the judgment of

strict foreclosure on January 23, 2018, before Porzio filed the instant bankruptcy petition. Id. at

8. As a result, the issues of whether JPMorgan was note buyer of the Property or whether

JPMorgan is entitled to enforce the Note were previously raised and decided in the State

Foreclosure Action. See Bank of New York Mellon v. Bell, 2014 WL 7270232, at *3 (D. Conn.

Dec. 18, 2014), aff’d sub nom. Bank of New York Mellon as Tr. for BS ALT A 2005-9 v. Bell, 745

F. App’x 427 (2d Cir. 2018) (“In order to succeed on a foreclosure action, plaintiff must

establish three elements: (1) that it owns the secured debt, (2) that the defendants have defaulted

on the note, and (3) that any conditions precedent to foreclosure established by the note or

mortgage are satisfied.”).

        Accordingly, Porzio’s claim that “[a]t no time did any Note or Mortgage ever transfer to

a Chase-named entity” was litigated in the State Foreclosure Action and is now barred by the res

judicata doctrine.3 Appellant Br. at 3.


    C. The Rooker-Feldman Doctrine

        The Rooker-Feldman doctrine also bars Porzio’s claims. Under the Rooker-Feldman

doctrine, federal courts lack subject-matter jurisdiction over claims that effectively challenge

state court-judgments. See In re Wilson, 410 F. App’x 409, 411 (2d Cir. 1995). The Second

Circuit has held that the Rooker-Feldman doctrine is applicable to debtors’ complaints

concerning state court foreclosure judgements. See, e.g., Baretta v. Wells Fargo Bank, N.A. 693

F. App’x 26, 28 (2d Cir. 2017). The Rooker-Feldman doctrine has four elements: (1) “the


3
 Porzio’s arguments regarding JPMorgan’s standing to apply for in rem relief are also barred by the res judicata
doctrine because they are based on JPMorgan’s ownership of the Property, which was previously decided by the
Connecticut Superior Court in the State Foreclosure Action. See Appellant Br. at 19.

                                                         7
           Case 3:19-cv-01994-SRU Document 13 Filed 09/18/20 Page 8 of 9




federal court plaintiff must have lost in state court; (2) the plaintiff must complain of injuries

caused by a state court judgement; (3) the plaintiff must invite district court review and rejection

of that judgment; and (4) the state-court judgment must have been rendered before the district

court proceedings commenced.” Id. (citations omitted). Each element is met in this case.

         First, Porzio lost the State Foreclosure Action in Connecticut Superior Court, which

determined that JPMorgan is the owner of the Note. See Bankruptcy Order at 2–3. Second,

Porzio complains of injuries caused by that judgment. See, e.g., Appellant Br. at 16. (“To the

extent that [JPMorgan] actually had a claim against the subject Property [] the bank would be

perfectly entitled to go engage whomever owns the Property . . . . What it cannot do is assert a

claim on a discharged Note and then proceed to litigate against Porzio.”). Third, Porzio invites

district court review and rejection of that judgment. See, e.g., id. at 2 (“[T]he Connecticut

Superior Court never had or received subject-matter jurisdiction as, self-evidently, the Court

cannot undertake subject-matter jurisdiction over a Complaint brought by an entity that does not

exist.”). Fourth, the Connecticut Superior Court was rendered on March 20, 2015 and affirmed

by the Connecticut Appellate Court on January 23, 2018, well before Porzio filed his June 28,

2019 Chapter 13 bankruptcy case. See Bankruptcy Order at 3–4.

         Accordingly, Porzio’s claims are also barred under the Rooker-Feldman doctrine.4




4
  Porzio’s argument that the Property was not part of the bankruptcy estate is also barred by both the res judicata
and Rooker-Feldman doctrines because he bases that claim on the assertion that he does not own the Property and
therefore is not in default on the Note. See Appellant Br. at 16. As stated above, the Connecticut Superior Court
expressly held that (1) JPMorgan is the holder and owner of the Note; (2) Porzio and his son are in default of the
terms of the Note; (3) a photocopy of the lost original Note is valid and enforceable; (4) the fair market value of the
property is $3,000,000.00; and (5) the debt owed to JPMorgan is $3,866,947.06 as of March 20, 2015. See
Bankruptcy Order at 2–3.


                                                           8
          Case 3:19-cv-01994-SRU Document 13 Filed 09/18/20 Page 9 of 9




IV. Conclusion

        For the reasons set forth above, the Bankruptcy Court’s Order is affirmed. The Clerk is

instructed to close the file.

        It is so ordered.

        Dated at Bridgeport, Connecticut, this 18th day of September 2020.


                                                           /s/ Stefan R. Underhill
                                                           Stefan R. Underhill
                                                           United States District Judge




                                               9
